DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 25 March 2021, 24 August 2021, 08 November 2021, 01 March 2022, 08 May 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibe et al. (US Patent No. 6,437,804 B1).

Regarding claims 10, 17, Ibe discloses a method and a non-transitory computer readable medium for storing code.
receiving, as input, the network including a plurality of nodes (“the NMS would discover the topology of the communication network” col 6 lines 57-58); 
receiving, as input, a plurality of constraints for the network (“a range of weights is defined for the domains” col 8 lines 40-41, “The weights of the clusters again are determined (step 31). If the weight of every cluster lies within the range defined” col 13 lines 8-10); 
combining at least two nodes selected from the plurality of nodes to form a first potential node cluster (“After the supernodes have been identified (step 312), they are then combined to form clusters. If any supernode shares two or more nodes with another supernode, the supernodes are combined into one cluster” col 21 lines 57-67), wherein the node cluster conforms to the plurality of constraints (“the clusters have weights within the range” col 16 lines 64-65); 
traversing the plurality of nodes to determine if any other node can be added to the first potential node cluster (“The size of a cluster is increased by progressively combining two clusters (or a cluster and a supernode) that are adjacent into larger clusters” col 22 lines 38-40, “All uncovered nodes are included in an uncovered node list for future reference when clusters are formed” col 8 lines 49-51); 
collapsing the first potential node cluster to generate a collapsed node (“If any supernode shares two or more nodes with a cluster, the supernode is absorbed into the cluster. If two clusters have a node in common, one cluster is shrunken by removing the shared node from the cluster” col 22 lines 1-4); and 
generating a transformed network using the collapsed node (“If the weight of each cluster lies within the defined range (step 33), each cluster becomes a domain” col 9 lines 18-20).
Regarding claim 11, Ibe discloses everything claimed as applied above. In addition, Ibe discloses the nodes of the first node cluster are proximately located (“two nodes of the graph will be adjacent (i.e., connected by an edge) if the two switches they represent are connected by a link” col 5 lines 57-60).
Allowable Subject Matter
Claims 1-9 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “assigning all of the plurality of edges to a set of non-booked edges; clustering at least two edges selected from the set of non-booked edges to generate at least one edge cluster that conforms to the plurality of constraints; reassigning the at least two edges from the set of non-booked edges to a set of booked edges; collapsing the edge cluster; and generating a transformed network using the collapsed edge cluster” as recited in independent claims 1, 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	06/15/2022